Exhibit 10.124

 

INDEMNIFICATION AND FEE AGREEMENT

(UBS LOAN)

 

THIS INDEMNIFICATION AND FEE AGREEMENT (UBS LOAN) (this “Agreement”) is made and
entered into as of the 3rd day of September, 2003, between Horizon Group
Properties, Inc., a Maryland corporation (the “Company”), and Gary J. Skoien, an
individual (“GJS”).

 

WITNESSETH:

 

WHEREAS, GJS currently is the Chief Executive Officer of the Company; and

 

WHEREAS, on the date hereof, 500 Hakes Drive LLC, a Delaware limited liability
company and an affiliate of the Company (“Borrower”), obtained a loan (the
“Loan”) from UBS Real Estate Investments Inc. (“Lender”), the repayment of which
is secured by, among other collateral and security, a mortgage on the office
building owned by Borrower and located at 500 Hakes Drive, Norton Shores,
Michigan; and

 

WHEREAS, as a condition to making the Loan to Borrower, Lender has required GJS
to execute and deliver to Lender (i) that certain Indemnity and Guaranty
Agreement, dated as of the date hereof (the “Guaranty Agreement”), from GJS in
favor of Lender, and (ii) that certain Hazardous Substances Indemnity Agreement,
dated as of the date hereof (the “Hazardous Substances Indemnity Agreement”),
from Borrower and GJS in favor of Lender (the Guaranty Agreement and the
Hazardous Substance Indemnity Agreement are sometimes referred to herein,
together, as the “Indemnity Agreements” and, individually, as an “Indemnity
Agreement”); and

 

WHEREAS, as a condition to executing and delivering to Lender the Indemnity
Agreements, GJS has required that the Company execute and deliver to GJS this
Agreement.

 

NOW, THEREFORE, in consideration of the GJS’s agreement to execute and deliver
the Indemnity Agreements so that Borrower can obtain the Loan from Lender and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agrees as follows:

 

1.             In consideration for the agreement of GJS to execute and deliver
to Lender the Indemnity Agreements, thereby subjecting GJS to the potential
liabilities and obligations as set forth in the Indemnity Agreements, the
Company shall pay to GJS an annual fee (the “Fee”) in the amount of Thirty
Thousand and no/100 Dollars ($30,000.00), payable on the date hereof and on each
subsequent anniversary of the date hereof until the earlier of (a) the date on
which the Loan is repaid in full or (b) the date on which the Lender accepts a
replacement guarantor party for the Indemnity Agreements and releases GJS (along
with GJS’s estate, heirs, executors and administrators) from all future
obligations under the Indemnity Agreements.  The Fee shall be deemed fully
earned when paid.  The termination or expiration of the Company’s obligation to
pay the Fee shall not, in any way, affect any of the other obligations of the
Company under this Agreement, including, but not limited to, the Company’s
indemnification obligations.

 

2.             (a) The Company shall indemnify, defend and hold harmless GJS
from and against any and all liabilities, obligations, damages, losses, costs
and expenses (including, without limitation, attorneys’ fees, judgments, fines,
penalties and amounts paid in settlement), causes of action, suits, claims,
demands and judgments of any nature or description whatsoever (collectively,
“Losses”) which may at any time be imposed upon, suffered or incurred by or
awarded against GJS under, by reason of or pursuant to any Indemnity Agreement
and such indemnification shall continue following repayment of the Loan and
shall inure to the benefit of the GJS’s estate, heirs, executors and
administrators.

 

(b)           If any action, suit, proceeding or claim shall be brought against
GJS based upon any of the matters for which GJS is indemnified hereunder, the
Company shall promptly assume the defense thereof, including, without
limitation, the employment of counsel reasonably acceptable to GJS and the
negotiation of any

 

1

--------------------------------------------------------------------------------


 

settlement of such action, suit, proceeding or claim.  To the extent GJS is not
satisfied with the Company’s defense of any action, GJS shall have the right, at
the expense of the Company (which expense shall be included in Losses), to
employ separate counsel in any such action and to participate in the defense
thereof.  In the event the Company shall fail to undertake to defend GJS against
any claim, loss or liability for which GJS is indemnified hereunder, GJS may, at
his sole option and election, but at the Company’s expense, defend or settle
such claim, loss or liability.  The liability of the Company to GJS hereunder
shall be conclusively established by such settlement provided such settlement is
made in good faith, the amount of such liability to include both the settlement
consideration and the costs and expenses, including, without limitation
attorneys’ fees and disbursements, incurred by GJS in effecting such
settlement.  In such event, such settlement consideration, costs and expenses
shall be included in Losses, and the Company shall pay the same as hereinafter
provided.  GJS’s good faith in any such settlement shall be conclusively
established if the settlement is made on the advice of independent legal counsel
for GJS.

 

(c)           The Company shall not, without the prior written consent of GJS,
settle or compromise any action, suit, proceeding or claim in any matter that
may adversely affect GJS or obligate GJS to pay any sum or perform any
obligation as determined by GJS in its sole discretion.

 

(d)           All Losses shall be immediately reimbursable to GJS when and as
incurred and, in the event of any litigation, claim or other proceeding, without
any requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and the Company shall pay to GJS any and all Losses within ten
(10) days after written notice from GJS itemizing the amounts thereof incurred
to the date of such notice.  In addition to any other remedy available for the
failure of the Company to periodically pay such Losses, such Losses, if not paid
within such ten-day period, shall bear interest at the rate of twelve percent
(12%) per annum, compounded monthly, until paid in full.

 

(e)           The right to indemnification conferred by this Agreement shall
include the right of GJS to be paid by the Company the expenses incurred in
defending any actual or threatened action, suit or proceeding in advance of its
final disposition.

 

3.             In the event the employment of GJS by the Company is terminated
for any reason or GJS no longer serves as the Chief Executive Officer of the
Company, the Company shall use its best efforts to cause Lender to release GJS
from all obligations under the Indemnity Agreements.  The Company’s best efforts
shall include, but shall not be limited to, (a) requiring any person (the “New
CEO”) hired (or promoted) by the Company as successor to GJS (regardless of
whether the New CEO is given the title of Chief Executive Officer) to execute
and deliver to Lender any agreements or documents, such as agreements similar to
the Indemnity Agreements, as may be required by Lender as to condition to
releasing GJS from all obligations under the Indemnity Agreements, (b) requiring
the New CEO to have a net worth not less than the amount required by Lender as a
condition to releasing GJS from all obligations under the Indemnity Agreements,
and (c) taking all other actions and executing all other documents requested or
required by Lender as a condition to releasing GJS from all obligations under
the Indemnity Agreements.  In the event the New CEO is not hired (or promoted)
on or before the effective date on which the employment of GJS by the Company is
terminated or GJS no longer serves as the Chief Executive Officer of the Company
and GJS has not been released by the Lender, then the Fee due GJS shall be
increased to $82,500 per year (if GJS’ employment with the Company is terminated
by the Company) or $52,500 per year (if GJS no longer serves as CEO for other
reasons) (pro rated for the number of days remaining in the year) and the
increased amount due GJS for the year in which such event occurs shall be paid
immediately by the Company.  The Company shall maintain key man life insurance
on GJS in the amount not less than $3,000,000 during the term of this Agreement
for which a Fee is due.  The Company, as beneficiary of the life insurance,
shall either (i) use the proceeds to pay in full the Loan or (ii) for so long as
the Loan is not paid in full, set aside such proceeds in a separate account to
be used to (a) pay any amounts due the estate of GJS under this Agreement, or
(b) pay in full the Loan.  The Company and GJS shall work together in good faith
to obtain such key man life insurance policy as soon as practicable following
the date of this Agreement.

 

4.             This Agreement contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements,
whether written or oral, between the parties respecting such matters.  Any
amendments or modifications hereto, in order to be effective, shall be in
writing and executed by the parties hereto.

 

2

--------------------------------------------------------------------------------


 

A determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.

 

5.             This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois.

 

6.             This Agreement shall bind the Company and its successors and
assigns of the Company and shall inure to the benefit of GJS and the estate,
heirs, executors, administrators, successors and assigns of GJS.  The Company
may assign this Agreement to a purchaser of all the assets and liabilities of
the Company provided such purchaser assumes all of the Company’s obligations
under this Agreement, however, the Company shall not assign any of its rights or
obligations under this Agreement to any other third party without the prior
written consent of GJS, which consent may be withheld by GJS in GJS’s sole
discretion.

 

7.             In the event it is necessary for GJS to retain the services of an
attorney or any other consultants in order to enforce this Agreement, or any
portion thereof, the Company agrees to pay to GJS any and all costs and
expenses, including, without limitation, attorney’s fees, incurred by GJS as a
result thereof and such costs, fees and expenses shall be included in the
definition of Losses herein.

 

IN WITNESS WHEREOF, the Company and GJS have executed this Agreement in
duplicate as of the day and year first above written.

 

 

 

HORIZON GROUP PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------